Citation Nr: 1224391	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  05-36 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which found that new and material evidence had not been submitted to reopen the Veteran's claim seeking service connection for bilateral hearing loss.

In August 2008, a Travel Board hearing was held at the RO before a Veterans Law Judge; and a transcript of the hearing testimony is in the claims file.  

In October 2008, the Board found that new and material evidence had been submitted to reopen the Veteran's claim, and remanded the reopened issue of entitlement to service connection for bilateral hearing loss for additional development and readjudication on the merits.

In May 2010, the Board issued a decision which denied service connection for bilateral hearing loss.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court issued a memorandum decision that vacated the Board's May 2010 decision and remanded the case to the Board for additional evidentiary development.  

During the course of this appeal, the Veterans Law Judge, who conducted the August 2008 hearing, left his employment with the Board.  In a January 2012 letter, the Board asked the Veteran if he desired a new hearing.  The Veteran did not respond.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran is seeking service connection for bilateral hearing loss.  He attributes this condition to his inservice duties as a light weapons infantry crewman.

Remand is required for compliance with the Court's October 2011memorandum decision and VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran's report of separation, Form DD 214, noted that he served as a light weapons infantry crewman and received the Bronze Star; therefore his account of noise exposure is credible and entirely consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  As a combat veteran, he is entitled to have his statements accepted.  

The Court's October 2011 memorandum decision finds the VA's December 2009 audiological evaluation to be insufficient.  Specifically, the Court found the medical opinion provided by the VA examiner to be lacking a supporting rationale.  The Court also suggested that the Veteran's contentions were not adequately considered.  Accordingly, the Veteran should be provided with a new VA audiological examination to consider the etiology of his bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical care providers who have treated him for his hearing loss during the course of this appeal.  All attempts to secure this evidence must be documented in the claims file by the RO.  

2.  Schedule the Veteran for the appropriate examination to determine the severity and etiology of his bilateral hearing loss.  All indicated tests and studies should be performed, and all pertinent symptomatology and findings must be reported.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any pertinent treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

After a review of the entire evidence of record, the examiner must render an opinion, in light of the service and post service evidence of record, as to whether it is at least as likely as not (at least a 50% probability) that any current hearing loss was incurred or aggravated during the Veteran's period of military service from September 1969 to March 1971.  

The Veteran's military occupational specialty, combat history, reported history of relevant symtomatology, the objective medical findings in the service treatment records (audiological evaluations in June 1969, March 1971, and October 1973), the previous VA audiological evaluations currently of record (July 2002, February 2005, September 2006, and December 2009), the Veteran's history of inservice and post service noise exposure, and any other pertinent clinical findings of record, must be taken into account.  

The examiner must not base the required opinion solely on whether hearing loss was shown in service or on service separation.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examinations, and to cooperate in the development of his claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, implement corrective procedures.

5.  After completing the above actions, and any other development indicated, readjudicate the claim on appeal.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


